DETAILED ACTION
The present application, filed on 04/02/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a final Second Office Action on the merits in response to applicant’s filing on 07/05/2022.
Claims 1-3, 6-9, 12-13, 16-17, and 19-20 are pending and have been considered below.

Priority
The application claims priority to foreign application JP2017-193663, filed on 10/03/2017, and is a continuation of PCT/JP2018/036944, filed on 10/02/2018. The priority is acknowledged. 

Response to Arguments
Applicant's amendments and arguments filed 07/05/2022 have been fully considered but they are not persuasive. Regarding applicant’s amended claims and arguments, Makino teaches a “continuous fiber resin” [0045], and “discontinuous carbon fibers” [0047]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have chosen a “thermoplastic polyurethane resin” from Makino’s disclosed “thermoplastic resin”, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. Likewise, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the continuous fibers with a fiber length of 10 mm or more and the short fibers with a fiber length of 10 mm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9, 12-13, 16-17, and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Makino (JP 2016/075333) in view of Fuji (JP H05269785), as cited by applicant.
Regarding claim 1, Makino discloses {Figures 1-2} a suspension arm {14}, comprising a member A {46} composed of a resin composition containing short fibers [0047], which is a short-fiber resin composition, and a member B {44} composed of a resin composition containing continuous fibers, which is a continuous-fiber resin composition [0045].
However, Makino does not explicitly disclose the resin composition containing short fibers has a fiber length of less than 10mm, and the resin composition containing continuous fibers has a fiber length of 10mm or more, wherein both a resin in the short-fiber resin composition and a resin in the continuous-fiber resin composition comprise at least one selected from the group consisting of a nylon-based resin, a polyethylene resin, a polypropylene resin, a polycarbonate resin, an acrylic resin, a polyphenyl sulfide resin, a polyetherketone-based resin, a polyetherimide resin, a thermoplastic polyurethane resin and a polyester resin, and wherein both the short fibers in the short-fiber resin composition and the continuous fibers in the continuous-fiber resin composition comprise at least one selected from the group consisting of carbon fibers, glass fibers and aramid fibers.
Fuji teaches [0009-0012] the resin composition containing short fibers has a fiber length of less than 10mm (“less than a length 5 mm” [0012]}, and the resin composition containing continuous fibers has a fiber length of 10mm or more {“not less than 5 mm” [0009]}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lengths of the continuous fibers to be at least 10 mm in order to “expect a sufficient reinforcing effect” {Fuji [0009]} and to make the short fibers with a length of less than 10 mm in order to not impair the appearance of the molded article {Fuji [0012]}.
Fuji teaches [0008] both a resin in the short-fiber resin composition and a resin in the continuous-fiber resin composition comprise at least one selected from the group consisting of a nylon-based resin, a polyethylene resin, a polypropylene resin, a polycarbonate resin, an acrylic resin, a polyphenyl sulfide resin, a polyetherketone-based resin, a polyetherimide resin, a thermoplastic polyurethane resin and a polyester resin.
In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the short fiber resin and the continuous fiber resin to consist of a nylon-based resin, a polyethylene resin, a polypropylene resin, a polycarbonate resin, an acrylic resin, a polyphenyl sulfide resin, a polyetherketone-based resin, a polyetherimide resin, a thermoplastic polyurethane resin or a polyester resin in order to provide a sufficient reinforcing effect, break less fibers, and improve strength and impact resistance {Fuji [0002]}.
Fuji teaches [0012] both the short fibers in the short-fiber resin composition [0012] and the continuous fibers in the continuous-fiber resin composition [0009] comprise at least one selected from the group consisting of carbon fibers, glass fibers and aramid fibers.
In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the short fiber resin and the continuous fiber resin to be selected from a group consisting of carbon fibers, glass fibers, or aramid fibers in order to provide a sufficient reinforcing effect while still providing sufficient adhesive properties {Fuji [0009]}.
Regarding claim 2, Makino discloses {Figures 1-2} the member B {44} is a plate member {“sheet like portion” [0034]} provided in an arm portion of the suspension arm {14}, and the member A {46} is a supporting member that supports the plate member {44}.
Regarding claim 3, Makino in view of Fuji discloses all the aspects of claim 1. However, Makino does not explicitly disclose a resin in the short-fiber resin composition and a resin in the continuous-fiber resin composition are the same resin.
Fuji teaches [0009-0013] a resin in the short-fiber resin composition and a resin in the continuous-fiber resin composition are the same resin [0007].
In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the short fiber resin and the continuous fiber resin to be the same resin in order to provide a sufficient reinforcing effect, break less fibers, and improve strength and impact resistance {Fuji [0002]}.
Regarding claim 6, Makino in view of Fuji discloses all the aspects of claim 1. However, Makino does not explicitly disclose a content of the short fibers in the short-fiber resin composition is 10% to 50% by weight.
Fuji discloses [0012] a content of the short fibers in the short-fiber resin composition is 0% to 70% by weight. 
In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the short fiber resin, disclosed by Makino in view of Fuji, to consist of a composition 10% to 50% in weight in order to provide a sufficient reinforcing effect while still providing sufficient adhesive properties {Fuji [0009]}.
Regarding claim 7, Makino in view of Fuji discloses all the aspects of claim 1. However, Makino does not explicitly disclose a content of the continuous fibers in the continuous-fiber resin composition is 30% to 70% by weight.
Fuji teaches [0009] a content of the continuous fibers in the continuous-fiber resin composition is 5% to 70% by weight (less than 70% by weight). 
In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the continuous fiber resin, disclosed by Makino in view of Fuji, to consist of a composition 10% to 50% in weight in order to make sure appearance is not impaired, and that adhesion does not begin to deteriorate {Fuji [0012]}.
Regarding claim 9, Makino in view of Fuji discloses all the aspects of claim 2. However, Makino does not explicitly disclose a resin in the short-fiber resin composition and a resin in the continuous-fiber resin composition are the same resin.
Fuji teaches [0009-0013] a resin in the short-fiber resin composition and a resin in the continuous-fiber resin composition are the same resin [0007].
In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the short fiber resin and the continuous fiber resin to be the same resin in order to provide a sufficient reinforcing effect, break less fibers, and improve strength and impact resistance {Fuji [0002]}.
Regarding claim 12, Makino in view of Fuji discloses all the aspects of claim 2. However, Makino does not explicitly disclose a content of the short fibers in the short-fiber resin composition is 10% to 50% by weight.
Fuji discloses [0012] a content of the short fibers in the short-fiber resin composition is 0% to 70% by weight. 
In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the short fiber resin, disclosed by Makino in view of Fuji, to consist of a composition 10% to 50% in weight in order to provide a sufficient reinforcing effect while still providing sufficient adhesive properties {Fuji [0009]}.
Regarding claim 13, Makino in view of Fuji discloses all the aspects of claim 2. However, Makino does not explicitly disclose a content of the continuous fibers in the continuous-fiber resin composition is 30% to 70% by weight.
Fuji teaches [0009] a content of the continuous fibers in the continuous-fiber resin composition is 5% to 70% by weight (less than 70% by weight). 
In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the continuous fiber resin, disclosed by Makino in view of Fuji, to consist of a composition 10% to 50% in weight in order to make sure appearance is not impaired, and that adhesion does not begin to deteriorate {Fuji [0012]}.
Regarding claim 16, Makino in view of Fuji discloses all the aspects of claim 3. However, Makino does not explicitly disclose a content of the short fibers in the short-fiber resin composition is 10% to 50% by weight.
Fuji discloses [0012] a content of the short fibers in the short-fiber resin composition is 0% to 70% by weight. 
In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the short fiber resin, disclosed by Makino in view of Fuji, to consist of a composition 10% to 50% in weight in order to provide a sufficient reinforcing effect while still providing sufficient adhesive properties {Fuji [0009]}.
Regarding claim 17, Makino in view of Fuji discloses all the aspects of claim 3. However, Makino does not explicitly disclose a content of the continuous fibers in the continuous-fiber resin composition is 30% to 70% by weight.
Fuji teaches [0009] a content of the continuous fibers in the continuous-fiber resin composition is 5% to 70% by weight (less than 70% by weight). 
In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the continuous fiber resin, disclosed by Makino in view of Fuji, to consist of a composition 10% to 50% in weight in order to make sure appearance is not impaired, and that adhesion does not begin to deteriorate {Fuji [0012]}.
Regarding claim 19, Makino in view of Fuji discloses all the aspects of claim 4. However, Makino does not explicitly disclose a content of the short fibers in the short-fiber resin composition is 10% to 50% by weight.
Fuji discloses [0012] a content of the short fibers in the short-fiber resin composition is 0% to 70% by weight. 
In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the short fiber resin, disclosed by Makino in view of Fuji, to consist of a composition 10% to 50% in weight in order to provide a sufficient reinforcing effect while still providing sufficient adhesive properties {Fuji [0009]}.
Regarding claim 20, Makino in view of Fuji discloses all the aspects of claim 4. However, Makino does not explicitly disclose a content of the continuous fibers in the continuous-fiber resin composition is 30% to 70% by weight.
Fuji teaches [0009] a content of the continuous fibers in the continuous-fiber resin composition is 5% to 70% by weight (less than 70% by weight). 
In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the continuous fiber resin, disclosed by Makino in view of Fuji, to consist of a composition 10% to 50% in weight in order to make sure appearance is not impaired, and that adhesion does not begin to deteriorate {Fuji [0012]}.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fuji in view of Makino.
Regarding claim 8, Fuji discloses [0007-0009] a method of manufacturing a composite molded product comprising a plate member {“thermoplastic resin” [0007]} and a supporting member {“fibrous reinforcing material” [0007]} that supports the plate member, wherein the method comprises: a step of pressing molding {33 [0034]} a resin composition containing continuous fibers having a fiber length of 10 mm or more {“not less than 5 mm” [0009]}, which is a continuous-fiber resin composition [0023], to manufacture the plate member {“thermoplastic resin”}; and a step of, while heating the plate member, injecting molding {12} a resin composition containing short fibers having a fiber length of less than 10 mm [0012], which is a short-fiber resin composition {“fibrous reinforcing material”}, to manufacture the supporting member, and thermally fusing the plate member and the supporting member [0015], wherein both a resin in the short-fiber resin composition and a resin in the continuous-fiber resin composition comprise at least one selected from the group consisting of a nylon-based resin, a polyethylene resin, a polypropylene resin, a polycarbonate resin, an acrylic resin, a polyphenyl sulfide resin, a polyetherketone-based resin, a polyetherimide resin, a thermoplastic polyurethane resin and a polyester resin [0008], and wherein both the short fibers in the short-fiber resin composition [0012] and the continuous fibers in the continuous-fiber resin composition [0009] comprise at least one selected from the group consisting of carbon fibers, glass fibers and aramid fibers [0012].
However, Fuji does not explicitly disclose a method of manufacturing a suspension arm comprising a plate member provided in an arm portion of the suspension arm and a supporting member that supports the plate member.
Makino teaches {Figures 1-2} a method of manufacturing a suspension arm {14} comprising a plate member {44} provided in an arm portion of the suspension arm and a supporting member {46} that supports the plate member {44}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of manufacturing a composite member, as disclosed by Fuji, to manufacture a suspension arm in order to provide a vehicle arm part with sufficient strength and durability {Makino [0009-0010]}.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614